Lewis, J.
The only question presented by this record is, •whether or not the mother of a bastard child has the right to file ■ objections to proceedings instituted by its father for the purpose • of legitimating the child. The natural ties of affection which bind the mother to her offspring certainly give her the deepest -concern and interest in its welfare; and, independently of any : statute, it would seem that she would have a right to be heard in -court whenever steps are taken to place her child under the com trol or in the custody of another. It is true in this case that ■the plaintiff stated on the trial he was willing for the mother to retain the custody of the child; but even if such an agreement -could be binding in a proceeding of this sort, it does not provide for the welfare of the child in the event the mother should ■die during its minority. The statute (Civil Code, §2494) provides that when such application is made, the mother, if alive, •shall have notice. There would be no sense in such a require.ment of notice if the mother were not allowed to be heard in the ■case. The law is not mandatory upon the judge to grant the -prayer of the petitioner simply upon proof of the fact that he is the father of the child; but it says that he “may pass an order ■ declaring said child to be legitimate.” As to whether or not it .'is proper to grant such an order would depend upon- the facts •and circumstances presented to thé court upon the hearing. His refusing the application in the present case was not only no •abuse of discretion, but was a wise, just, and humane exercise of it. Judgment affirmed.

All the Justices concurring.